Citation Nr: 1048013	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-37 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for residuals of a left 
ankle fracture.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  
The Veteran testified at a June 2008 hearing held by the 
undersigned sitting at the RO, a transcript of which is 
associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran's appeal was remanded by the Board in September 2008.  
At that time, the Board directed the RO to obtain the records 
from the Veteran's Social Security Administration (SSA) 
disability determination, procure VA outpatient treatment records 
from the New York VA Medical Center (MC) dated in the early 
1980s, and schedule VA examinations with respect to the issues on 
appeal.  The SSA records were obtained in March 2009, and the VA 
examinations were conducted in November 2009.  The New York VAMC 
notified the RO in July 2009 that they had no records concerning 
the Veteran from the 1980s.  There has thus been substantial 
compliance with the directives of the September 2008 Remand; an 
additional remand to comply with such directives is not required.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service treatment records show right posterior 
knee pain, low back pain, and a left foot injury, but no evidence 
of hepatitis C or other liver dysfunction.

2.  Bilateral knee patellofemoral syndrome, lumbar degenerative 
disc disease, left ankle sprain/strain and degenerative joint 
disease, and hepatitis C are currently diagnosed.

3.  The evidence of record does not relate the Veteran's right 
knee disability to his military service.

4.  The evidence of record does not relate the Veteran's left 
knee disability to his military service.

5.  The evidence of record does not relate the Veteran's low back 
disability to his military service.

6.  The evidence of record does not relate the Veteran's 
residuals of a left ankle fracture to his military service.

7.  The evidence of record does not relate the Veteran's 
hepatitis C to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability 
have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for left knee disability 
have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for low back disability 
have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

4.  The criteria for service connection for residuals of a right 
ankle fracture have not been met.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  March 2007 and May 2007 letters satisfied 
the duty to notify provisions, to include notification of 
regulations pertinent to the establishment of an effective date 
and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA treatment records 
have been obtained (with the exception of those 1980s records 
noted in the Introduction section above); the Veteran has not 
identified any private treatment records pertinent to his appeal.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's May 2005 
Social Security Administration disability determination, and the 
medical records considered in making that decision, was obtained 
in March 2009.  38 C.F.R. § 3.159 (c) (2).  VA examinations were 
conducted in June 2007 and November 2009; the Veteran has not 
argued, and the record does not reflect, that these examinations 
were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These 
examinations reflect the examiner's familiarity with the claims 
file documentation; reflect that full clinical physical 
examinations were conducted; and provide opinions supported by a 
complete rationale, citing to specific service and postservice 
medical records and current clinical findings.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided, are available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki 
v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

Right and Left Knees

An August 1973 service treatment record noted the Veteran's 
report of pain behind his right knee; the impression was muscle 
strain.  The April 1974 service separation examination did not 
find a right knee disability or left knee disability on clinical 
examination; the Veteran did not report any knee symptomatology 
on his April 1974 report of medical history.  

Subsequent to service, the Veteran reported bilateral knee pain 
at the July 2002 VA examination, while an August 2003 private 
orthopedic evaluation conducted in conjunction with the Veteran's 
application for SSA benefits noted a normal examination of the 
bilateral knees.  At the June 2007 VA examination, the Veteran 
reported a five-year history of bilateral knee pain; bilateral 
patellofemoral syndrome and left knee degenerative joint disease 
were diagnosed.  X-rays showed mild degenerative changes of the 
left knee medial joint space and patellar enthesophyte, but no 
evidence of acute fracture or dislocation.  

Contrary to his report of a five-year history of knee pain, the 
Veteran reported at an August 2007 VA outpatient treatment that 
he had injured his right knee in service, and had experienced 
knee pain since that time, a contention he echoed at a March 2009 
VA outpatient visit.  At the November 2009 VA examination, the 
Veteran reported first injuring his knees in 1973, after falling 
out of a tree.  X-rays showed bilateral enthesopathy, and 
bilateral knee patellofemoral syndrome was diagnosed.  A VA 
operative report reflects that the Veteran underwent surgical 
repair of a torn right quadriceps tendon in January 2010.  

The November 2009 VA examiner concluded that the Veteran's 
bilateral knee patellofemoral syndrome was not related to his 
military service, because that specific diagnosis is due to 
biomechanics and occurs after many years of wear and tear.  The 
one complaint of right knee pain noted in the service treatment 
records, the examiner continued, was not related to the current 
disability because the Veteran had reported posterior knee pain 
in service, and the current patellofemoral syndrome is anterior 
knee pain.  

The evidence of record supports the examiner's conclusion that 
any knee symptomatology documented in service is not related to 
the Veteran's current disability.  The Veteran had been treated 
at VA facilities at least as far back as 1999, and the first 
complaint of knee pain was not until 2002.  Ordinarily, a lack of 
contemporaneous records is not sufficient to discount a Veteran's 
lay report of his symptomatology.  See Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005).  However, the Veteran's 
statements as to the onset of his bilateral knee pain are 
inconsistent; while he stated at the June 2007 VA examination 
that he had a 5-year history of knee pain, he stated at an August 
2007 VA outpatient visit that he had experienced knee pain since 
service.  These inconsistencies call into question the 
credibility of the Veteran's statements as to chronicity, as well 
as his assertion that he fell out of a tree in service, 
especially when no such event is documented in his service 
treatment records, and he did not report in the subjective April 
1974 report of medical history that he was experiencing any knee 
symptomatology.  Coburn v. Nicholson, 19 Vet. App. 427 (2006) 
(concluding that the Board may reject such statements of a 
veteran, if rebutted by the overall weight of the evidence).  

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved, and service connection is not warranted 
for right and left knee disabilities.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back

A June 1973 service treatment record noted a 3-day history of low 
back pain, with no known trauma.  Impression was mild strain.  A 
July 1973 service treatment record noted the Veteran's reported 
long history of low back pain, with no history of trauma.  The 
impression was mild muscular strain.  The April 1974 service 
separation examination did not find a low back disability on 
clinical examination; the Veteran denied recurrent back pain on 
his April 1974 subjective report of medical history.  

VA outpatient treatment records dated from April 2002 through 
October 2003 show reports of low back pain with no known cause.  
Chronic low back pain was diagnosed at the July 2002 VA 
examination; lumbosacral derangement with limitation of motion 
was diagnosed at an August 2003 private SSA benefits orthopedic 
evaluation.  Critically, in an October 2003 record, the Veteran 
reported having injured his back approximately 6 months prior, 
and that he currently experienced low back pain with radicular 
symptoms down both lower extremities.  

At the June 2007 VA examination, the Veteran reported low back 
pain without a known trauma, increasing over the last few years; 
lumbar sprain/strain and lumbar degenerative disc disease were 
diagnosed.  August 2007 and March 2009 VA outpatient treatment 
records and the November 2009 VA examination report noted the 
Veteran's reports that his back pain had existed since an injury 
in service, when he fell out of a tree; lumbar degenerative disc 
disease was diagnosed in the examination report.

The November 2009 VA examiner concluded that the Veteran's 
current low back condition was not related to his military 
service.  While acknowledging the inservice diagnoses of sprain 
and strain, the examiner pointed out that sprain and/or strain 
does not turn into degenerative disc disease, and that the 
Veteran's currently diagnosed degenerative disc disease likely 
occurred as a result of many years of wear and tear.

The first complaint of low back pain was not until 2002, almost 
30 years after service separation.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).  The Veteran also did not assert an 
inservice injury until August 2007, after his claim for service 
connection had initially been denied; at a VA outpatient visit 
two months earlier (and one month prior to the rating decision 
denial), he had reported that his low back pain had begun without 
a known trauma.  The long period of time subsequent to service 
without any documentation of a back disability, coupled with the 
minimal credibility of the Veteran's lay statements, and his work 
history as documented in the August 2003 subjective SSA 
disability report (which included lifting and carrying bundles of 
shingles, vinyl, and gutters in and out of his truck) further 
supports the examiner's conclusion that the two documented 
episodes of back pain noted in the service treatment records are 
not the origin of the Veteran's currently diagnosed low back 
disability.   

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved;  and service connection is not 
warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-
56.


Left Ankle

A December 1972 service treatment record noted emergency room 
treatment for a left foot injury; the Veteran was instructed to 
soak his foot in warm water.  No further treatment or followup 
visits are documented in the service treatment records.  The 
April 1974 service separation examination did not find a left 
ankle disability on clinical examination; the Veteran 
specifically denied a history of broken bones on his April 1974 
report of medical history.  

November 1999 through May 2003 VA outpatient treatment records 
noted that the Veteran reported having fractured his left ankle, 
giving various dates of the injury as being during and after 
service: 1972, 1973, 1974, earlier than 1979, and 1982.  A July 
1999 left ankle x-ray and a March 2001 magnetic resonant imaging 
test (MRI) showed old un-united fracture of the medial malleolus 
with thickening and irregularity of the deltoid ligament, with 
bone edema in the tibia just adjacent to the medial malleolar 
fracture, but no evidence of acute pathology.  At the July 2002 
VA examination, the Veteran reported that he suffered a fracture 
of his left ankle after military service, but declined surgical 
repair, and subsequently developed non-union of the medial 
malleolus, and left ankle burning pain and paresthesias.  The 
examiner diagnosed non-union, status post left malleolus since 
1974, with residual pain and causalgia.  

July 2003 and September 2003 VA outpatient treatment records and 
the June 2007 VA examination report noted the Veteran's statement 
that he injured his left ankle on an Airborne paratroop jump in 
1973; the ankle injury was "treated closed."  October 2003 
through March 2009 VA outpatient treatment records similarly 
noted the Veteran's report of an inservice left ankle fracture 
and subsequent repair, with continued ankle pain since.  A June 
2007 x-ray and a November 2007 MRI showed ununited fracture 
medial malleolus with sharp margins, and traumatic osteoarthritis 
of the talofibular tibiotalar joint.  At the November 2009 VA 
examination, the Veteran reported first injuring his left ankle 
in 1973, when it was fractured after he fell out of a tree.  He 
reported current right ankle pain and use of an ankle brace.  A 
left ankle x-ray showed ununited avulsion fragment of the medial 
malleolus with mild to moderate degenerative changes; the 
diagnosis was left ankle sprain/strain and degenerative joint 
disease.

The November 2009 VA examiner concluded that the Veteran's 
current left ankle condition was not related to his military 
service.  He noted that there were no service treatment records 
documenting a left ankle injury or symptoms; if he had sustained 
an ankle fracture or other similar injury in service, he would 
have been seen medically and treated for it.  

This opinion is supported by the evidence of record.  The 
examiner's opinion is predicated primarily on the lack of 
documentation of an ankle injury in service.  The December 1972 
service treatment record discussed above, noting a left foot 
injury, does not indicate that the Veteran sustained a left ankle 
injury, let alone a fracture which the examiner noted would 
likely have required surgery.  Moreover, there is no mention 
specifically of left ankle symptomatology for the remainder of 
the Veteran's service; the only limited profile in the Veteran's 
claims file referenced his recovery from elective circumcision.  
Most critically, the Veteran denied having had any broken bones 
when he filled out his April 1974 report of medical history.  To 
that end, it appears that the Veteran cannot remember when his 
ankle injury occurred; he gives many different dates for the 
injury, including his report to the July 2002 VA examiner that 
his ankle was injured after service.  Due to the significant 
variation in the Veteran's statements, his assertions that the 
injury occurred in service cannot be afforded significant 
probative weight as the inconsistencies make them not credible.  
Washington, 19 Vet. App. at 368-69.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Hepatitis C

The risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine abuse, high-risk sexual activity, accidental exposure in 
the context of health care tasks, and various percutaneous 
exposures such as tattoos, body piercing, acupuncture with non-
sterile needles, and shared toothbrushes or razor blades.  See 
Veterans Benefits Administration All Station Letter 98- 110, 
"Infectious Hepatitis" (Nov. 30, 1998).

The Veteran's service treatment records show no evidence of 
hepatitis or other liver dysfunction, to include his April 1974 
service separation examination.  The first postservice evidence 
of hepatitis C infection is noted in an August 2003 VAMC 
memorandum; the positive test was confirmed in an October 2003 
abdominal ultrasound.  However, an April 2006 VA outpatient 
treatment record noted that the Veteran had first been notified 
of his positive hepatitis C status in 2003, but that it was still 
untreated.  In an October 2007 VA outpatient treatment record, 
the Veteran reported having first been diagnosed with hepatitis C 
in the late 1980s; the examining clinician noted that the Veteran 
was unsure how he was infected.  Records dated from that time 
through the November 2009 VA examination reflect a continued 
diagnosis of hepatitis C.

The November 2009 VA examiner concluded that the Veteran's 
hepatitis C was not likely due to his military service.  He noted 
that the Veteran's report of having had tattoos in service at 
this examination was inconsistent with his October 2007 report 
that he obtained them after his 1980s hepatitis C diagnosis.  
Moreover, the examiner stated, while tattoos were not a major 
risk factor for acquiring hepatitis C, major factors did include 
cocaine use.

The Veteran has, throughout the record, repeatedly denied IV drug 
use, high-risk sexual behavior, blood transfusions, and 
hemodialysis, and there is no evidence in the record to 
contradict his assertions.  There are no service treatment 
records indicating infection with a sexually transmitted disease, 
or operative reports noting surgery that required a blood 
transfusion.  However, his assertions as to the remaining 
recognized risk factors for hepatitis C (blood exposure due to 
health care related work, intranasal drug use, and tattoos) are 
inconsistent.  

March 2004 and January 2005 VA outpatient treatment records note 
the Veteran's report that he had exposure to blood products in 
service, but he denied that exposure in all other records; 
moreover, his service personnel records do not reflect a military 
occupational specialty that would have required him to be in 
contact with blood products.  Similarly, the Veteran denied 
intranasal drug use in those March 2004 and January 2005 VA 
outpatient treatment records and at the November 2009 VA 
examination, but admitted it during his November 2003 hepatitis C 
counseling.  Finally, the Veteran indicated at the November 2003 
counseling visit, and in the March 2004 and January 2005 VA 
outpatient treatment records, that he had obtained his tattoos 
during service.  But other evidence supports the premise that the 
Veteran's tattoos were not incurred during service.  Not only did 
the Veteran indicate during an October 2007 outpatient visit that 
he got his tattoos after his hepatitis C was first diagnosed in 
the late 1980s, an inconsistency pointed out by the November 2009 
VA examiner, but the Veteran's April 1974 service separation 
examination is devoid of notations that he had tattoos at the 
time of his service discharge.  Ultimately, while the Veteran's 
assertions have been considered, the evidence of record does not 
reflect that they are credible in determining the etiology of his 
hepatitis C. 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.



	(CONTINUED ON NEXT PAGE)













ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.

Service connection for residuals of a left ankle injury is 
denied.

Service connection for hepatitis C is denied.





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


